EXHIBIT 10.4

July 22, 2016

Muhammad Raghib Hussain

RE: Amended and Restated Offer Letter

Dear Raghib:

As you know, you are currently employed by Cavium, Inc. (“Cavium” or the
“Company”) pursuant to the terms of the Executive Employment Agreement you
entered into with the Company on January 2, 2001 (the “Employment Agreement”).
As discussed, you and the Company hereby agree to amend and restate the
Employment Agreement. The terms and conditions set forth in this offer letter
(the “Offer Letter”) shall become effective as of July 22, 2016 (the “Effective
Date”), and shall supersede and replace the terms and conditions set forth in
the Employment Agreement.

Starting on the Effective Date, you will serve as Chief Operating Officer of
Cavium, reporting to the Chief Executive Officer and you will work out of our
San Jose, California office. Your semi-monthly base salary will be $12,500,
equivalent to an annualized amount of $300,000, less all applicable deductions
and withholdings. This position is classified as exempt. Cavium may, of course,
change your duties, work location, or compensation terms, in its sole
discretion.

As a regular full-time employee of Cavium, you will continue to be eligible to
participate in Cavium’s standard benefit plans, which include medical, dental,
vision, disability insurance, 401(k) and life insurance, pursuant to the terms
of these plans. Details about these benefits are provided in the Summary Plan
Descriptions, which are available for your review. You will receive paid time
off under Cavium’s paid time off policy and annual paid holidays.

In connection with this Agreement you must also execute Cavium’s Employee
Confidential Information and Inventions Assignment Agreement (the “ECIIA”). You
will be expected to continue complying with all Cavium policies and procedures.

Cavium is an “at-will” employer. That means that both you and Cavium have the
right to terminate your employment at any time, with or without advance notice,
and with or without cause. No one other than the Chief Executive Officer of
Cavium has the authority to alter this arrangement, to enter into an agreement
for employment for a specified period of time, or to make any agreement contrary
to this policy. Any such agreement must be in writing and must be signed by the
Chief Executive Officer of Cavium and by the affected employee.

In the event Cavium (or any successor-in-interest) terminates your employment
without Cause (as defined in the attached appendix) or you resign for Good
Reason (as defined in the attached appendix), you will receive the following
Severance Benefits: (a) one lump sum severance payment equivalent to twelve
(12) months of your then-current base salary, less all applicable withholdings
and deductions; and (b) provided that you timely elect continued coverage under
COBRA, Cavium will pay directly to the COBRA administrator payment to continue
your coverage under COBRA through the period ending on the earlier of the
following: (i) twelve (12) months following your employment termination date;
(ii) the date you become eligible for group health insurance coverage through a
new employer; or (iii) the date you cease to be eligible for COBRA continuation
coverage for any reason. To receive the Severance Benefits, you must: (i) have
returned all Cavium property in your possession immediately upon employment
termination; (ii) have resigned as a member of the Board of Directors



--------------------------------------------------------------------------------

of Cavium and all of its subsidiaries, to the extent applicable; and (iii) have
executed a general release of all claims that you may have against Cavium or
persons affiliated with Cavium. The release must be in the form prescribed by
Cavium. You must execute and return the release on or before the date specified
by Cavium in the prescribed form (the “Release Deadline”). The Release Deadline
will in no event be later than 53 days after the last day of your employment. If
you fail to return the release on or before the Release Deadline, or if you
revoke the release, then you will not be entitled to the Severance Benefits.

To ensure the timely and economical resolution of disputes that may arise in
connection with your employment with the Company, you and the Company agree that
any and all disputes, claims, or causes of action arising from or relating to
the enforcement, breach, performance, negotiation, execution, or interpretation
of this Agreement, or your employment, or the termination of your employment,
including but not limited to all statutory claims, shall be resolved pursuant to
the Federal Arbitration Act, 9 U.S.C. §1-16, and to the fullest extent permitted
by law, by final, binding and confidential arbitration by a single arbitrator
conducted in San Jose, California, by Judicial Arbitration and Mediation
Services Inc. (“JAMS”) under the then applicable JAMS rules, which can be found
at the following web address: http://www.jamsadr.com/rulesclauses). A hard copy
of the rules will be provided to you upon request. By agreeing to this
arbitration procedure, both you and the Company waive the right to resolve any
such dispute through a trial by jury or judge or administrative proceeding.

In addition, all claims, disputes, or causes of action under this section,
whether by you or the Company, must be brought in an individual capacity, and
shall not be brought as a plaintiff (or claimant) or class member in any
purported class or representative proceeding, nor joined or consolidated with
the claims of any other person or entity. The Arbitrator may not consolidate the
claims of more than one person or entity, and may not preside over any form of
representative or class proceeding. This paragraph shall not apply to an action
or claim brought in court pursuant to the California Private Attorneys General
Act of 2004, as amended. The Company acknowledges that you will have the right
to be represented by legal counsel at any arbitration proceeding. Questions of
whether a claim is subject to arbitration under this agreement) shall be decided
by the arbitrator. Likewise, procedural questions which grow out of the dispute
and bear on the final disposition are also matters for the arbitrator.

The arbitrator shall: (a) have the authority to compel adequate discovery for
the resolution of the dispute and to award such relief as would otherwise be
permitted by law; (b) issue a written arbitration decision, to include the
arbitrator’s essential findings and conclusions and a statement of the award;
and (c) be authorized to award any or all remedies that you or the Company would
be entitled to seek in a court of law. The Company shall pay all JAMS’
arbitration fees in excess of the amount of court fees that would be required of
you if the dispute were decided in a court of law. Nothing in this Agreement is
intended to prevent either you or the Company from obtaining injunctive relief
in court to prevent irreparable harm pending the conclusion of any such
arbitration. Any awards or orders in such arbitrations may be entered and
enforced as judgments in the federal and state courts of any competent
jurisdiction.

This Offer Letter, together with your ECIIA, forms the complete and exclusive
statement of your employment agreement with Cavium. It supersedes any other
agreements or promises made to you by anyone, whether oral or written,
including, but not limited to, your Employment Agreement dated January 2, 2001.
Changes in your employment terms, other than those changes expressly reserved to
Cavium’s discretion in this Offer Letter, require a written modification signed
by an officer of Cavium.

We are extremely excited about your continued employment with Cavium.



--------------------------------------------------------------------------------

Please indicate your acceptance of this Offer Letter and confirmation that it
contains our complete agreement regarding the terms and conditions of your
employment, by signing the bottom portion of this Offer Letter and returning a
copy to me.

Sincerely,

/s/ Syed Ali

Syed Ali

President and Chief Executive Officer

 

Accepted and Agreed: Signature:   /s/ Muhammad Raghib Hussain

Date:   July 22, 2016



--------------------------------------------------------------------------------

Appendix A

“Cause” means one or more of the following: (i) the employee’s refusal to follow
a reasonable and lawful direction of Cavium’s Board or Chief Executive Officer
after 30 days written notice from Cavium specifying the nature of the employee’s
refusal and demanding that such refusal be remedied, provided that such notice
shall not be required if the refusal cannot be remedied and provided further
that if the employee remedies the refusal, Cause shall not exist under this
subsection; (ii) the employee’s conviction of a felony or any crime involving
moral turpitude; or (iii) the employee’s material breach of such employee’s
fiduciary or contractual obligations to Cavium after 30 days written notice from
Cavium specifying the nature of the employee’s breach and demanding that such
breach be remedied, provided such notice shall not be required if the breach
cannot be remedied and provided further that if the employee remedies the
breach, Cause shall not exist under this subsection.

“Good Reason” means the occurrence of one of the following events without the
employee’s written consent: (i) a material reduction in the employee’s base
salary, excluding the substitution of substantially equivalent compensation;
(ii) a material reduction of the employee’s duties, authority or
responsibilities as in effect immediately prior to such reduction;
(iii) relocation of the employee’s principal place of employment to a place that
increases the employee’s one-way commute by more than thirty (30) miles as
compared to the employee’s then-current principal place of employment
immediately prior to such relocation; (iv) failure of a successor-in-interest to
Cavium to assume and perform all of the obligations of Cavium’s other agreements
with the employee; and (v) any other action that constitutes a material breach
by Cavium (or any successor thereto) of the employee’s employment agreement;
provided, however, that to resign for Good Reason, the employee must (1) provide
written notice to Cavium within 30 days after the first occurrence of the event
giving rise to Good Reason setting forth the basis for the employee’s
resignation, (2) allow Cavium at least 30 days from receipt of such written
notice to cure such event, and (3) if such event is not reasonably cured within
such period, the employee’s resignation from all positions the employee then
holds with Cavium is effective not later than 90 days after the expiration of
the cure period.